       Case 19-15634-amc           Doc 60    Filed 10/20/20 Entered 10/20/20 12:50:04     Desc Main
                                             Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Bruce Naegele
       Bankruptcy No. 19-15634-amc
       Adversary No.
       Chapter 13
                                                             Date: 10/20/2020

To: BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

                                     NOTICE OF INACCURATE FILING

                Re: Pre-Confirmation Certification of Compliance

The above pleading was filed in this office on 10/19/2020. Please be advised that the following
document(s) filed contains a deficiency as set forth below:


                ()         Debtor's name does not match case number listed
                ()         Debtor's name and/or case number (is) are missing.
                ()         Wrong PDF document attached
                ()         PDF document not legible
                ()         Notice of Motion/Objection
                ()         Electronic Signature missing
                (xx)       Other- Incorrect case number


In order for this matter to proceed, please submit the above noted correction within fourteen (14) days
from the date of this notice. All replies with appropriate corrections should be submitted to the e-mail
address of qc@paeb.uscourts.gov . Otherwise, the matter will be referred to the Court.


                                                                    Timothy B. McGrath
                                                                    Clerk


                                                                    By: C. Wagner
                                                                    Deputy Clerk


CM-ECF 14 day notice.frm
4/30/04
